Case 1:18-cV-O7091-GHW Document 15 Filed 10/23/18 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Plaintiff`,

Edwin Zayas
Case NO_ lS-cv-?OQl-GI-IW

Rule 7.1 Statement

569 Hudson LLC and .T.P.G. LLC
Defendant.

 

 

Pursuant to Federal Rule of` Civil Procedure 7.1 [f`ormerly Local

General Rule l.9] and to enable District Judges and Magistrate Judges of the Court
to evaluate possible disqualification or recusal, the undersigned counsel for

569 Hudson l_l_C (a private non-governmental party)

 

certifies that the following are corporate parents, affiliates and/or subsidiaries of`
said party, Which are publicly held.

None.

l\ ' / 1" .'- ,\\ g
l /. ` ,
Date: L //;`M M 3a / uaw,ag,/§/’

Attorney Bar Code: 7479

Form Rule'/Wl.pdf SDNY Web 101/2007

